DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Shin on June 30th, 2022.
The application has been amended as follows: 
AMEND CLAIM 2:
A system according to claim 1, wherein the target location is within a left ventricle of a heart of the subject, the heat exchange location is within an inferior vena cava or superior vena cava of the subject, and the temperature sensing location is in a vasculature of the subject downstream of the heat exchange location.
AMEND CLAIM 7:
A system according to claim 1, wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava (IVC) of the subject and the target location is in a left ventricle (LV) of a heart of the subject, and wherein the controller is programmed to estimate temperature at the target location within the left ventricle using a formula comprising: 
TempLV = IVC + (K2-K1) · Power
Wherein:
TempLV is the estimated temperature at the target location within the left ventricle; 
IVC is a current sensed temperature at the temperature sensing location; 
K1 is a constant which represents a change in LV Temperature per Watt of the heating or cooling power output of the heat exchanger; 
K2 is a constant which represents a change in IVC temperature per Watt of the heating or cooling power output; and 
Power is the heating or cooling power output of the heat exchanger.
AMEND CLAIM 8:
A system according to claim 1, wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava (IVC) of the subject and the target location is in a left ventricle (LV) of a heart of the subject; and wherein the controller is programmed to estimate temperature at the target location within the left ventricle using a formula comprising:
TempLV = IVC + (K2-K1) · Power + L,
wherein: 
L is a constant which represents an expected change in the temperature of blood as it circulates through a right portion of a heart and lungs of the subject; 
IVC is a current sensed temperature at the temperature sensing location; 
K1 is a constant which represents a change in LV Temperature per Watt of the heating or cooling power output of the heat exchanger; 
K2 is a constant which represents a change in IVC temperature per Watt of the heating or cooling power output; and 
Power is the heating or cooling power output of the heat exchanger.
AMEND CLAIM 9:
A system according to claim 7, wherein K1 is calculated based on experimental or historical data.
AMEND CLAIM 10:
A system according to claim 7, wherein Kl is calculated using a formula comprising: 
K1 = K2 · CK ratio 
wherein CK ratio is a ratio of K1 to K2 determined based on experimental or historical data.
AMEND CLAIM 12:
A system according to claim 7, wherein the controller is pre-programmed with a value for K1.
AMEND CLAIM 14:
A system according to claim 7, further comprising a pump which pumps heat exchange fluid through the heat exchanger, wherein a pumping of said heat exchange fluid through the heat exchanger is stopped periodically or occasionally and K2 is calculated at each pump stop using a formula comprising:
            
                
                    
                        
                            
                                I
                                V
                                C
                            
                            
                                A
                                t
                                 
                                X
                                
                                    
                                        sec
                                    
                                    ⁡
                                    
                                        i
                                        n
                                        t
                                        o
                                         
                                        p
                                        u
                                        m
                                        p
                                         
                                        s
                                        t
                                        o
                                        p
                                    
                                
                            
                        
                        -
                        
                            
                                I
                                V
                                C
                            
                            
                                B
                                e
                                f
                                o
                                r
                                e
                                 
                                p
                                u
                                m
                                p
                                 
                                s
                                t
                                o
                                p
                            
                        
                    
                    
                        
                            
                                P
                                o
                                w
                                e
                                r
                            
                            
                                B
                                e
                                f
                                o
                                r
                                e
                                 
                                p
                                u
                                m
                                p
                                 
                                s
                                t
                                o
                                p
                            
                        
                    
                
            
        
AMEND CLAIM 15: 
A system according to claim 7, wherein a heat exchange fluid is pumped through the heat exchanger and the heating or cooling power output is determined as: 
Power (Watts) = (HE Fluid Temp OUT - HE Fluid Temp IN) · Flow Rate· CP 
wherein: 
HE Fluid Temp IN is a current measured temperature of heat exchange fluid flowing into the heat exchanger; 
HE Fluid Temp OUT is a current measured temperature of heat exchange fluid flowing out of the heat exchanger; 
Flow Rate is the measured or calculated flow rate of heat exchange fluid through the heat exchanger; and
CP is a specific heat capacity of the heat exchange fluid.
AMEND CLAIM 17: 
A system according to claim 7, further comprising a pump which pumps heat exchange fluid through the heat exchanger, wherein a pumping of said heat exchange fluid through the heat exchanger is stopped periodically or occasionally and wherein the controller is programmed to perform steps comprising: 
calculating and recording the heating or cooling power output before a pump stop; 
recording IVC before said pump stop; effecting said pump stop; 
recording IVC at x seconds into said pump stop; 
calculating a new K2 value if the heating or cooling power output recorded before said pump stop is greater than a predetermined threshold value; and 
applying the new K2 value, if calculated, for subsequent LV calculation.
AMEND CLAIM 18:
A system according to claim 7, further comprising a pump which pumps heat exchange fluid through the heat exchanger, wherein a pumping of said heat exchange fluid through the heat exchanger is stopped periodically or occasionally and wherein controller is programmed to perform steps comprising:
calculating and recording the heating or cooling power output before a pump stop; 
recording IVC before said pump stop; effecting said pump stop; 
recording IVC at x seconds into said pump stop; 
if the heating or cooling power output recorded before said pump stop is greater than a predetermined threshold value, calculating new Kl and K2 values; and 
applying the new K1 and K2 values, if calculated, for subsequent TempLV calculation.
AMEND CLAIM 19:
A system according to claim 7, further comprising a pump which pumps heat exchange fluid through the heat exchanger wherein the controller is programmed to perform steps comprising:
calculating and recording the heating or cooling power output before a pump stop of the pump; 
recording IVC before said pump stop; 
effecting said pump stop; 
recording IVC at x seconds into said pump stop; 
if the heating or cooling power output recorded before said pump stop is greater than a predetermined threshold value, calculating a new K2 value; and 
if a new K2 value has been calculated, calculating a running average, median or filtered K2 value based on the new K2 value and one or more previous K2 values and, thereafter, using said running average, median or filtered K2 value for LV calculation.
AMEND CLAIM 107:
A system according to claim 106, wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava (IVC) of the subject and the target location is in a left ventricle (LV) of a heart of the subject, and wherein the controller is programmed to estimate a temperature at the target location within the left ventricle using a formula comprising:
TempLV = IVC + (K2-K1) · Power
wherein: 
TempLV is the estimated temperature at the target location within the left ventricle; 
IVC is a sensed temperature at the temperature sensing location; 
K1 is a constant which represents a change in LV Temperature per Watt of the heating or cooling power output of the heat exchanger; 
K2 is a constant which represents a change in IVC temperature per Watt the heating or cooling power output; and 
Power is the heating or cooling power output of the heat exchanger.
AMEND CLAIM 108:
A system according to claim 106, wherein both the heat exchange location and the temperature sensing location are in an inferior vena cava of the subject and the target location is in left ventricle of a heart the subject, and wherein the controller is programmed to estimate temperature at the target location within the left ventricle using a formula comprising:
TempLV = IVC + (K2-K1) · Power + L,
wherein: 
L is a constant which represents an expected change in the blood temperature of blood that circulates through a right portion of the heart and lungs; 
IVC is a current sensed temperature at the temperature sensing location; 
K1 is a constant which represents a change in LV Temperature per Watt of the heating or cooling power output of the heat exchanger; 
K2 is a constant which represents a change in IVC temperature per Watt of the heating or cooling power output; and 
Power is the heating or cooling power output of the heat exchanger.
AMEND CLAIM 109:
A system according to claim 107, wherein Kl is calculated using a formula comprising:
K1 = K2·CK ratio 
wherein CK ratio is a ratio of K1 to K2 determined based on experimental or historical data.
AMEND CLAIM 110:
A system according to claim 107, further comprising a pump which pumps heat exchange fluid through the heat exchanger, wherein a pumping of said heat223569.v2-4/6/2022 8:39 AMSerial No. :15/594,539Docket No.: Z20673US-01 Response to NFOA dated December 7, 2021Page 10 of 15exchange fluid through the heat exchanger is stopped periodically or occasionally and K2 is calculated at each pump stop using a formula comprising:
            
                
                    
                        
                            
                                I
                                V
                                C
                            
                            
                                A
                                t
                                 
                                X
                                
                                    
                                        sec
                                    
                                    ⁡
                                    
                                        i
                                        n
                                        t
                                        o
                                         
                                        p
                                        u
                                        m
                                        p
                                         
                                        s
                                        t
                                        o
                                        p
                                    
                                
                            
                        
                        -
                        
                            
                                I
                                V
                                C
                            
                            
                                B
                                e
                                f
                                o
                                r
                                e
                                 
                                p
                                u
                                m
                                p
                                 
                                s
                                t
                                o
                                p
                            
                        
                    
                    
                        
                            
                                P
                                o
                                w
                                e
                                r
                            
                            
                                B
                                e
                                f
                                o
                                r
                                e
                                 
                                p
                                u
                                m
                                p
                                 
                                s
                                t
                                o
                                p
                            
                        
                    
                
            
        

AMEND CLAIM 111:
A system according to claim 107, wherein Power is determined as: 
Power (Watts) = (HE Fluid Temp OUT - HE Fluid Temp IN) · Flow Rate· CP 
HE Fluid Temp IN is a current measured temperature of heat exchange fluid flowing into the heat exchanger; 
HE Fluid Temp OUT is the current measured temperature of heat exchange fluid flowing out of the heat exchanger; 
Flow Rate is the measured or calculated flow rate of heat exchange fluid through the heat exchanger; and 
CP is a specific heat capacity of the heat exchange fluid.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art of record is Callister et al., (U.S. PGPub. No. 2014/0058484). Callister discloses a similar system (Fig. 2) for warming or cooling a target location in a body of a subject to a target temperature. The system includes a heat exchanger (76) configured to exchange heat with the subject's flowing blood at a heat exchange location upstream or downstream of a target location ([0058]) and temperature sensor configured to sense a temperature of the subject's flowing blood at a temperature sensing location, which is upstream or downstream from the target location ([0070]). Further a controller (50, 70) is utilized to control the heat exchanger to warm or cool blood flowing through the heat exchange location as needed to result in warming or cooling of the target location to the target temperature ([0075]-[0077]; [0084]-[0086]). 
Although the prior art teaches a similar system, the prior art fails to teach all of the limitations of, or render obvious each and every limitation of independent claim 1 and 106. 
Regarding independent claim 1, the prior art fails to teach all of the limitations of, or render obvious the specifically claimed controller “configured to: receive one or more signals from the temperature sensor indicating the temperature of the subject's flowing blood being sensed at the temperature sensing location; determine a heating or cooling power output of the heat exchanger, the heating or cooling power output being transferred to the subject from the heat exchanger; determine a change in temperature of the temperature sensing location per unit of heating or cooling power output of the heat exchanger; estimate the temperature at the target location, based on the heating or cooling power output of the heat exchanger, the change in temperature of the temperature sensing location per unit of heating or cooling power output of the heat exchanger, and the temperature sensed at the temperature sensing location; and based on the estimated temperature at the target location, control the heat exchanger to warm or cool blood flowing through the heat exchange location as needed to result in warming or cooling of the target location to the target temperature” as claimed in independent claim 1 and in combination with the other limitations of the claims. 
Accordingly, claims 2, 4-10, 12, 14-15, and 17-19 are allowed due to their dependency on independent claim 106. 
Regarding independent claim 106, the prior art fails to teach all of the limitations of, or render obvious the specifically claimed controller “which receives signals from the temperature sensor indicating blood temperature at the temperature sensing location; wherein the controller is configured to: determine a heating or cooling power output of the heat exchanger, the heating or cooling power output being transferred to the subject from the heat exchanger; determine a change in temperature of the temperature sensing location per unit of heating or cooling power output of the heat exchanger; estimate the temperature at the target location based on the heating or cooling power output of the heat exchanger, the change in temperature of the temperature sensing location per unit of heating or cooling power output of the heat exchanger, and the temperature sensed at the temperature sensing location, and control the temperature and/or a flow rate of the heat exchange fluid to cause the estimated temperature at the target location to rise or fall to the target temperature” as claimed in independent claim 106 and in combination with the other limitations of the claim.
Accordingly, claims 107-111 are allowed due to their dependency on independent claim 106. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claims 1 and 106. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2, 4-10, 12, 14-15, 17-19, and 106-111 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794